Citation Nr: 1801899	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  11-22 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a rating in excess of 10 percent prior to January 16, 2013 and in excess of 40 percent thereafter for the low back disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

This matter came before the Board in May 2016, at which time the Board remanded for VA treatment records, a VA examination, and a medical opinion.  In July 2017, the RO granted secondary service connection for moderate radiculopathy of the left lower extremity, effective January 16, 2013, and for mild radiculopathy of the right lower extremity, effective June 3, 2016.  The Veteran has not expressed dissatisfaction with any portion of the rating decision. 


FINDINGS OF FACT

1. Prior to January 16, 2013, the Veteran's back disability was manifested by flexion to greater than 60 degrees, with pain, and combined range of motion to greater than 120 degrees. 

2. From January 16, 2013 to the present, the Veteran's back disability has been manifested by flexion to less than 30 degrees, with pain, but not by ankylosis, symptoms comparable to ankylosis, or incapacitating episodes that required prescribed bed rest. 


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for the back disability have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5242 (2017).

2. The criteria for a rating in excess of 40 percent for the back disability have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5242 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.  

The Board finds that VA's duties to notify and assist have been met and all due process considerations have been satisfied.  Except as discussed herein, the Veteran has not raised issues with the duties to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) (applying Scott to the duty to assist).  Moreover, no new evidence was received after the July 2017 Supplemental Statement of the Case. 

The pertinent regulations were provided to the Veteran in the Supplemental Statement of the Case and will not be repeated here.




Increased Rating for the Low Back Disability

The Veteran contends that he is entitled to a higher rating because he experiences constant pain that is not completely relieved by medications, left leg weakness and has difficulty standing, sitting, and walking for prolonged periods of time.  

The Board will first assess the Veteran's claim for a higher rating in excess of 10 percent prior to January 16, 2013.  During this period, the Veteran was afforded a VA spine examination in May 2010 that showed flexion to 90 degrees, with pain, with no additional loss of range of motion, weakness, fatigue, or increased pain after repetitive use testing.  Total combined range of motion for the thoracolumbar spine was also greater than 120 degrees.  

VA medical records from this period show consistent complaints of low back pain, but there is no indication that his back disability warranted a higher rating.  In March 2011, the Veteran complained of left leg weakness and straight leg testing was positive for the left leg.  He was referred to neurology and an April 2011 consultation revealed weakness and giving way in the left leg, but full strength in all major muscles, a normal sensory examination, negative, straight leg testing, and good range of motion in the lumbosacral spine in all directions with pain.  An electromyography (EMG) test was conducted and revealed normal motor nerve and sensory nerve conduction studies.  The impression was no evidence of radiculopathy or neuropathy. 

In light of the lay and medical evidence, the Board finds that a rating in excess of 10 percent is not warranted prior to January 16, 2013.  Testing revealed flexion to 90 degrees, with pain, no additional loss of motion or pain after repetitive use, and total combined range of motion to greater than 120 degrees.  VA treatment records did not show decreased range of motion sufficient to warrant a higher rating.  Additionally, while the Veteran complained of left leg weakness and straight leg testing in March 2011 was positive, subsequent neurological test results were normal and the EMG test results were negative.  The General Rating Formula contemplates disability of the low back "whether or not it radiates."

The Board has also considered whether the Veteran is entitled to a higher rating due to functional impairment under the provisions of 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca, 8 Vet. App. at 206-07.  While the Veteran reports back pain and limited range of motion, these symptoms are specifically contemplated by his rating.  The Board also considered the Veteran's contentions that the examinations documented greater range of motion than normal because he moved through his pain.  Pain alone does not warrant a higher disability rating. See Mitchell v. Shinseki, 25 Vet. App. 32   (Aug. 23, 2011) (holding that pain alone does not constitute functional loss, but is just one fact to be considered when evaluating functional impairment. The Court agreed that pain alone as a basis for a higher rating would produce such "absurd results" as for example where a claimant who experiences very slight pain throughout the range of motion of the knee would receive a 50 percent disability rating under DC 5261 and a 30 percent disability rating under DC 5260, whereas a claimant who experiences actual limitation of flexion to 30 degrees and limitation of extension to 20 degrees would only receive disability ratings of 20 percent and 30 percent respectively).  There is no persuasive evidence of record that the Veteran's subjective complaints of pain rise to the level of an individual who actually experiences functional loss at the level of 20 percent during this period.  Rather, subsequent VA examinations show such increased overall functional loss.  The Veteran's 40 percent rating is based on the January 2013 examination report, which showed flexion to 15 degrees with pain, even though subsequent examinations showed flexion to 45-50 degrees with pain.  

The Board further finds that he is not entitled to a rating in excess of 40 percent after January 16, 2013.  During this period, the Veteran was afforded VA examinations in January 2013, June 2016, January 2017, and July 2017. All of the examinations showed, at worst, flexion to 15 degrees with pain.  The January 2013 examination documented moderate radiculopathy of the left lower extremity, the June 2016 examination documented mild radiculopathy of the right lower extremity, and subsequent records and examinations did not show an increase in severity or other neurologic abnormalities.  

Importantly, VA medical records and examinations for the entire period on appeal did not show ankylosis or similar symptoms.  For VA purposes, unfavorable ankylosis is a condition in which the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure on the costal margin of the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  38 C.F.R. § 4.71a, Note 5.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.  Id.  Here, the evidence shows that the Veteran maintains range of motion in his back, albeit limited.  Additionally, there is no evidence that the Veteran experiences limited breathing, a limited line of vision, restriction of the mouth, or gastrointestinal symptoms as a result of his back disability.  Accordingly, he is not entitled to a rating in excess of 40 percent for ankylosis or similar symptoms.  In so finding, the Board notes that where the Veteran is already receiving the maximum disability rating for limitation of motion, 38 C.F.R. §§ 4.40 and 4.45 are not applicable.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  The Veteran is in receipt of the maximum evaluation available for limitation of motion of the spine under the rating schedule.  

The Board recognizes the Veteran's sincere belief that he is entitled to a higher rating.  The Board, however, finds that the lay evidence is outweighed by the competent and credible medical evidence that evaluates the true extent of the impairment associated with the Veteran's back disability based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.

The Veteran's symptoms of back pain, gait issues, and limited range of motion are aptly contemplated by the rating schedule.  Thus, the Board finds that a claim for a higher rating on an extraschedular basis has not been raised by the evidence or the Veteran.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  Additionally, in March 2014, the Veteran reported during a primary care treatment visit that he has been forced to work part-time due to his back disability. Specifically, he worked as a truck driver and was unable to sit for prolonged periods or use a clutch effectively due to his radiculopathy.  He had attempted to work in a different position as a welder, which allowed him to move around more, but recent records showed he discontinued pain medication so he could renew his commercial drivers license.  The Board finds that at this time, the issue of entitlement to a total disability rating based on individual unemployability due to service connected disability has neither been raised by the Veteran nor by the record.  Cf. Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to a rating in excess of 10 percent prior to January 16, 2013 and a rating in excess of 40 percent from January 16, 2013 to the present for the service-connected back disability is denied. 



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


